PER CURIAM.
Ihab Hammad (Former Husband) appeals a final judgment that dissolved his marriage to Thamina Hammad (Former Wife). On appeal, he argues that the trial court abused its discretion by awarding Former Wife durational alimony and ordering Former Husband to pay seventy-five percent of Former Wife’s attorney’s *533fees -without making the requisite findings of fact. Regarding the alimony award, Former Wife concedes error because the final judgment lacks the factual findings required under section 61.08(2), Florida Statutes (2013). See Roth v. Cortina, 59 So.3d 163, 165-66 (Fla. 3d DCA 2011). Likewise, Former Wife concedes error as to the award of attorney’s fees, again acknowledging that the final judgment is devoid of factual findings regarding Former Wife’s financial need and Former Husband’s ability to pay. See Allen v. Allen, 114 So.3d 1102, 1104 (Fla. 1st DCA 2013).
REVERSED and REMANDED.
EVANDER, COHEN and LAMBERT, JJ., concur.